October 18, 2013 DREYFUS INTERNATIONAL FUNDS, INC. - DREYFUS EMERGING MARKETS FUND Supplement to Statement of Additional Information dated January 1, 2013, as revised or amended March 1, 2013, April 1, 2013, May 1, 2013, May 14, 2013, July 1, 2013, July 15, 2013 and October 1, 2013 The following information supersedes and replaces the information contained in the column entitled Prospectus Date of the fund's Statement of Additional Information: Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date Dreyfus International Funds, Inc. DILF Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st October 1st Class C/DCPEX Class I/DRPEX Class Y/DYPEX GRP2-SAISTK-1013-2
